Citation Nr: 1004038	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 5, 2005, 
for eligibility to receive educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill). 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Buffalo, New York. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran had active service from February 1981 to 
February 1997 and was originally given a general discharge 
under honorable conditions.  

3.  The Veteran was not discharged or released from active 
duty because of a service-connected disability or a 
preexisting medical condition not characterized as a 
disability, or hardship, or convenience of the government 
after completing not less than 30 months of her four-year 
obligated period of service, involuntarily for convenience of 
the government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.

4.  On August 5, 2005, the Naval Board of Corrections 
upgraded the Veteran's discharge to Honorable.

5.  The Veteran was prevented from pursuing a program of 
education under Chapter 30 because she had not met the nature 
of the discharge requirement under the Chapter 30 program 
until August 5, 2005, when the nature of her discharge was 
changed by appropriate authority.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code were 
not met prior to August 5, 2005.  38 U.S.C.A. §§ 3011, 3031, 
5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7040, 21.7042, 
21.7050 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date

The Veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) shows she had active service from 
February 1981 to February 1997.  The type of separation 
listed on the DD Form 214 was General (Under Honorable 
Conditions).  

Documents associated with the claims folder reveal that in a 
December 2003 letter the Executive Secretary of the 
Department of the Navy, Naval Council of Personnel Boards, 
indicated that the Naval Discharge Review Board (NDRB) had 
accepted her October 2003 application requesting an upgrade 
on her discharge from General (under honorable conditions) to 
Honorable.  He noted that since the NDRB was authorized to 
review only final discharges, the Board had not reviewed her 
release from active duty as requested.  Accordingly, the case 
was closed without further action.  

In March 2004, the RO received the veteran's application for 
VA Education benefits.  In April 2004, the RO denied the 
Veteran's claim for education benefits.  

In a letter dated August 5, 2005, from the Chairman, Board 
for Corrections of Naval Records, it was noted that the 
Veteran had filed a petition to have her Naval record be 
corrected to show a more favorable type of separation than 
the under honorable conditions listed in February 1997.  It 
was noted that the Board for Corrections had considered all 
submitted material.  It was observed that before applying to 
the Board of Corrections, the Veteran had exhausted all 
administrative remedies that were available.  It was further 
indicated that although the Veteran's application was not 
filed in a timely manner, it was in the interest of justice 
to waive the statute of limitations and review the 
application on the merits.  It was noted that the Veteran 
enlisted in the Marine Corps in February 1991.  It was 
further observed that the Veteran received two non-judicial 
punishments and that the offenses included absence from her 
appointed place and the use of cocaine.  It was noted that on 
February 3, 1997, the Veteran was released from duty under 
honorable conditions by reason of expiration of active 
obligated service and transferred to the Marine Corps 
Reserve.  The Veteran was honorably discharged upon 
completion of her military obligation.  

The Board of Corrections found that upon review and 
consideration of all the evidence of record that the 
Veteran's request warranted favorable action.  In this 
regard, the Board concluded that her under honorable 
conditions separation should be recharacterized to honorable 
based on her conduct and proficiency averages.  

The Board recommended that the Veteran's Naval record be 
corrected to show that she was honorably released from active 
duty by reason of expiration of active obligated service on 
February 3, 1997, vice the release under honorable conditions 
actually issued on that date.  The Board of Corrections also 
requested that VA be informed that the Veteran's application 
was received on August 31, 2004.  

In a document entitled Correction to DD Form 214, dated 
September 22, 2005, it was noted that the DD Form 214 showing 
character of service as General (under honorable conditions) 
was hereby cancelled as of the effective date and had been 
superseded.  

In an October 2005 decision, the RO found the Veteran to be 
eligible for VA educational benefits but indicated that no 
benefits could be paid prior to August 5, 2005, the date of 
the discharge upgrade.  

In June 2006, the Veteran filed a notice of disagreement.  
She indicated that eligibility for benefits should be from 
the date of her February 3, 1997, discharge.  She noted that 
the Board of Corrections corrected a mistake that was made in 
1997 and she was being punished for this error.  She stated 
that nothing in the Board of Corrections paperwork had an 
effective date.  She further observed that the correction 
paperwork acknowledged the mistake and noted that the General 
(under honorable conditions) was cancelled as of its 
effective date and had been superseded.  The Veteran noted 
that the decision did not state that the mistake stood and 
that the petitioner's record was changed to show an upgrade 
as of the date of the Board's decision.  She indicated that 
in the absence of a definitive date, common sense dictated 
that the date of correction would go back to the date of the 
error.  She further observed that the Board of Corrections 
specifically noted that VA was to be informed that the 
Petitioner's application was received on August 31, 2004.  
The Veteran stated that if VA was not willing to go back to 
February 1997, then the August 31, 2004, date should be used.  
She noted that she was again being punished because it took 
the Board of Corrections a year to rule.  

In her July 2008 substantive appeal, the Veteran essentially 
used the same arguments set forth in her June 2006 notice of 
disagreement. 

In general, to qualify for Chapter 30 educational assistance 
an individual must complete a specified period of service 
unless separated for certain specific reasons.  These special 
circumstances require that an individual who did not have 
sufficient qualifying service to be discharged or released 
from active duty (1) for a service-connected disability; (2) 
a medical condition preexisting service and determined not to 
be service connected; (3) for hardship; (4) for the 
convenience of the government in the case of an individual 
who completed not less than 20 months of continuous active 
duty, if the obligated period of active duty of the 
individual is two years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the obligated period of active service of the individual 
was at least three years; (5) involuntarily for the 
convenience of the government as a result of a reduction in 
force; or (6) for a physical or mental disorder not 
characterized as a disability and not the result of the 
veteran's own willful misconduct but interfering with the 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense. 38 U.S.C.A. § 3011(a); 38 C.F.R. 
§ 21.7042(a).

Where a Veteran becomes eligible for educational assistance 
as the result of a correction of military records by a Board 
for Correction of Military Records (BCMR) under 10 U.S.C. 
§ 1552, or a change, correction or modification of a 
discharge or dismissal by a Discharge Review Board (DRB) 
under 10 U.S.C. § 1553, or other corrective action by 
competent military authority, the VA will not provide 
educational assistance later than 10 years from the date his 
or her dismissal or discharge was changed, corrected, or 
modified (except as provided in 38 C.F.R. § 21.7051).  
38 C.F.R. § 21.7050(f). 


In this case, the Board finds that the Veteran was not 
eligible for education benefits following her separation from 
service because she did not have the requisite honorable 
discharge.  As noted above, the Veteran's discharge was 
upgraded to honorable by way of a decision of the Board of 
Corrections dated August 5, 2005.  The Board finds that this 
constitutes a change by appropriate authority contemplated by 
VA laws and regulations such that the appellant was eligible 
for education benefits beginning as of that date.

That stated, as the Veteran's discharge was upgraded to 
honorable on August 5, 2005, to reflect a reason for 
separation which would make the Veteran eligible for 
education benefits, it does not follow that the Veteran would 
necessarily have been eligible for education benefits prior 
to that date.  To the extent that there is any doubt as to 
the Veteran's eligibility for education benefits prior to 
August 5, 2005, the Board finds that the Veteran was 
ineligible for education benefits prior to August 5, 2005, at 
which time the Naval Board of Corrections changed the 
Veteran's character of discharge to honorable, making her 
eligible for education benefits based on that service.  
Accordingly, the Veteran is entitled to a period of education 
benefits under the Chapter 30 program beginning no earlier 
than August 5, 2005.  While the Board is sympathetic to the 
Veteran's beliefs, under these circumstances, the appellant 
does not meet the basic eligibility requirements for an 
earlier effective date for educational benefits, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009). In 
the present case, the Board acknowledges no VCAA letter was 
sent to the Veteran.

Under 38 C.F.R. § 21.1031(b) "if a formal claim for 
educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  To that end, the 
Veteran was sufficiently advised in the initial October 2005 
decision and subsequent July 2008 Statement of the Case 
(SOC). The Board adds that the Veteran has been accorded 
appropriate due process. She has presented arguments on her 
behalf in various statements.  She has also demonstrated 
sufficient knowledge as to the legal reasons his claim was 
denied.

Also, in the present case, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). See also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the 
applicable notification and assistance procedures for 
educational assistance claims under 38 C.F.R. § 21.1031(b) 
and § 21.1032(d) emphasize that VA has no further duty to 
notify or assist the claimant when the undisputed facts 
render the claimant ineligible for the claimed benefit under 
the law, as is the case here.  Therefore, the Board finds 
that no further action is necessary under the statutory and 
regulatory duties to notify and assist.


ORDER

An effective date earlier than August 5, 2005, for 
eligibility to receive educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code, 
(Montgomery GI Bill) is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


